UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:February 28, 2010 Item 1. Schedule of Investments. Newgate Global Resources Fund Schedule of Investments (Unaudited) February 28, 2010 Shares Value COMMON STOCKS - 99.54% Chemical Manufacturing - 11.20% Agrium, Inc. $ CF Industries Holdings, Inc. Monsanto Co. Mosaic Co. Crop Production - 2.85% Cosan Ltd. (a) Food Manufacturing - 4.10% Archer Daniels Midland Co. Bunge Ltd. Machinery Manufacturing - 4.35% Bucyrus International Inc. National Oilwell Varco, Inc. Management of Companies and Enterprises - 1.90% Foster Wheeler AG (a) Mining (except Oil and Gas) - 34.21% Alpha Natural Resources, Inc. (a) Anglo American Plc - ADR (a) BHP Billiton Ltd. - ADR Cliffs Natural Resources Inc. Consol Energy, Inc. Freeport-McMoRan Copper & Gold, Inc. Great Basin Gold Ltd. (a) Horsehead Holding Corp. (a) Mechel Oao - ADR Potash Corp. of Saskatchewan Rio Tinto Plc - ADR Silver Wheaton Corp. (a) Southern Copper Corp. Teck Resources Ltd. (a) Vale SA - ADR Oil and Gas Extraction - 20.64% Apache Corp. Chesapeake Energy Corp. El Paso Corp. Goodrich Petroleum Corp. (a) Occidental Petroleum Corp. Oil Co. Lukoil - ADR Petroleo Brasileiro SA - ADR Repsol YPF SA - ADR Southwestern Energy Co. (a) Ultra Petroleum Corp. (a) Walter Energy, Inc. Petroleum and Coal Products Manufacturing - 1.70% Hess Corp. Primary Metal Manufacturing - 6.54% AK Steel Holding Corp. Arcelormittal SA Luxembourg - ADR Tenaris SA - ADR United States Steel Corp. Support Activities for Mining - 8.30% Schlumberger Ltd. Transocean Ltd. (a) Weatherford International Ltd. (a) Utilities - 0.91% RRI Energy, Inc. (a) Water Transportation - 2.84% DryShips, Inc. (a) Navios Maritime Holdings Inc. TOTAL COMMON STOCKS (Cost $2,909,675) $ Principal Amount Value SHORT TERM INVESTMENTS - 1.23% Money Market Funds - 1.23% AIM STIT-Treasury Portfolio $ $ Fidelity Institutional Government Portfolio Fidelity Institutional Money Market Portfolio First American Government Obligations Fund First American Treasury TOTAL SHORT TERM INVESTMENTS (Cost $36,832) $ Total Investments (Cost $2,946,507) - 100.77% $ Liabilities in Excess of Other Assets - (0.77)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. The cost basis of investments for federal income tax purposes at February 28, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2010 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of February 28, 2010, in valuing the Fund’s investments carried at fair value: Level 1 Level 2 Level 3 Total Equity Agriculture, Forestry, and Hunting $- $- Management of Companies and Enterprises - - Manufacturing - - Mining - - Transportation and Warehousing - - Utilities - - Total Equity - - Short-Term Investments - - Total Investments in Securities $- $- Disclosures about Derivative Instruments and Hedging Activities The fund did not invest in derivative securities or engage in hedging activities during the period ended February 28, 2010. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Trust for Professional Managers By/s/ Joseph Neuberger Joseph Neuberger, President DateApril 14, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Joseph Neuberger Joseph Neuberger, President DateApril 14, 2010 By/s/ John Buckel John Buckel, Treasurer Date April 14, 2010
